450 F.2d 1103
Andrew Robert BANKS, Plaintiff-Appellee,v.BOARD OF PUBLIC INSTRUCTION OF DADE COUNTY, Defendant-Appellant.
No. 71-2177.
United States Court of Appeals,Fifth Circuit.
Nov. 30, 1971.

Frank A. Howard, Jr., James T. Schoenbrod, Miami, Fla., for defendant-appellant.
Richard Yale Feder & Arma Feder, Tobias Simon, Miami, Fla., for plaintiff-appellee.
Before TUTTLE, GEWIN and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)
This case originated as a three-judge case, Banks v. Board of Public Instruction of Dade County, 314 F. Supp. 285 (S.D.Fla.1970) and was reversed and remanded for a fresh decree by the Supreme Court, 401 U.S. 988, 91 S. Ct. 1223, 28 L. Ed. 2d 526 (1971).  Upon remand the single district judge entered the order here appealed adopting as his findings of fact and conclusions of law that portion of the opinion of the three-judge court concerning the Frist Amendment challenge to Board Regulation 6122.